                 Case 1:19-cv-00228-LY Document 1 Filed 03/08/19 Page 1 of 8



 1                          UNITED STATES DISTRICT COURT
 2                           WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION
 3

 4

 5
     ERNEST MARTINEZ,                              Case No.:

 6                  Plaintiff,
 7                                                 COMPLAINT AND JURY
     vs.                                           DEMAND
 8

 9
     KOHL’S CORPORATION,

10                  Defendant
11                                         COMPLAINT
12
                    Plaintiff, ERNEST MARTINEZ (“Plaintiff”), by and through his
13

14   undersigned counsel, hereby sues Defendant, KOHL’S CORPORATION
15
     (“Defendant”), alleging as follows:
16

17
                                      I.     INTRODUCTION

18         1. Plaintiff brings this action on behalf of himself individually seeking damages
19
     and any other available legal or equitable remedies resulting from the illegal actions
20

21   of Defendant, in negligently, knowingly, and/or willfully contacting Plaintiff on
22
     Plaintiff’s cellular telephone in violation of the Telephone Consumer Protection Act
23

24
     (“TCPA”), 47 U.S.C. § 227 et seq.

25         2. The TCPA was          legislated   to prevent companies       like   KOHL’S
26
     CORPORATION from invading Americans’ privacy by stopping abusive “robo-
27

28   calls.” The legislative history “described these calls as ‘the scourge of modern
                                   COMPLAINT AND JURY DEMAND
                                               -1
               Case 1:19-cv-00228-LY Document 1 Filed 03/08/19 Page 2 of 8



 1   civilization, they wake us up in the morning; they interrupt our dinner at night; they
 2
     force the sick and elderly out of bed; they hound us until we want to rip the telephone
 3

 4   out of the wall.’ 137 Cong. Rec. 30, 821 (1991). Senator Hollings presumably
 5
     intended to give telephone subscribers another option: telling the autodialers to
 6

 7
     simply stop calling.” Osorio v. State Farm Bank, F.S.B., 746 F.3d 1242, 1255-56

 8   (11th Cir. 2014).
 9
                             II.    JURISDICTION AND VENUE
10

11      3. Jurisdiction of this Court arises under 28 U.S.C. §1331 and 47 U.S.C. §
12
     227(b)(3). See Mims v. Arrow Financial Services, LLC, 565 U.S. 368 (2012)
13

14
     holding that federal and state courts have concurrent jurisdiction over private suits

15   arising under the TCPA.
16
        4. Venue is proper in the United States District Court for the Western District
17

18   of Texas pursuant to 28 U.S.C § 1391(b)(2) because Plaintiff resides within this
19
     District and a substantial part of the events or omissions giving rise to the herein
20

21
     claims occurred within this District.

22      5. The violations described in this Complaint occurred in Texas.
23
                                         III. PARTIES
24

25      6. Plaintiff is a natural person residing in Bexar County, in the city of San
26
     Antonio, Texas, and is otherwise sui juris.
27

28
        7. Defendant is a nationally chartered bank, doing business in the state of
                                   COMPLAINT AND JURY DEMAND
                                               -2
               Case 1:19-cv-00228-LY Document 1 Filed 03/08/19 Page 3 of 8



 1   Texas, with its principal place of business located in Menomonee Falls, Wisconsin.
 2
     Defendant is a “person” as defined by 47 U.S.C. §153 (39).
 3

 4      8. At all times relevant to this Complaint, Defendant has acted through its
 5
     agents, employees, officers, members, directors, heir, successors, assigns,
 6

 7
     principals, trustees, sureties, subrogees, representatives and insurers.

 8                            IV.     FACTUAL ALLEGATIONS
 9
        9. Defendant placed collection calls to Plaintiff seeking and attempting to
10

11   collect on alleged debts incurred through purchases made on credit issued by
12
     Defendant.
13

14
        10. Plaintiff is the “called party.” See Breslow v. Wells Fargo Bank, N.A., 755

15   F.3d 1265 (11th Cir. 2014).
16
        11. Defendant placed collection calls to Plaintiff’s cellular telephone at phone
17

18   number (210) XXX-0965.
19
        12. Defendant placed collection calls to Plaintiff from various telephone
20

21
     numbers including, but not limited to, (210) 346-2817.

22      13. Upon information and belief, based on the number, frequency and timing of
23
     the calls, and on Defendant’s prior business practices, Defendant’s calls were placed
24

25   with an automatic telephone dialing system.
26

27

28
                                    COMPLAINT AND JURY DEMAND
                                                -3
               Case 1:19-cv-00228-LY Document 1 Filed 03/08/19 Page 4 of 8



 1      14. Defendant used an “automatic telephone dialing system,” as defined by 47
 2
     U.S.C. § 227(a)(1), to place telephone calls to Plaintiff seeking to collect a consumer
 3

 4   debt allegedly owed by Plaintiff.
 5
        15. Defendant’s calls were not for emergency purposes, which would be
 6

 7
     excepted by 47 U.S.C. § 227(b)(1)(A).

 8      16. Defendant’s calls were placed to a telephone number assigned to a cellular
 9
     telephone service for which Plaintiff incurs a charge for incoming calls pursuant to
10

11   47 U.S.C. §227(b)(1).
12
        17. Defendant never received Plaintiff’s “prior express consent” to receive calls
13

14
     using an automatic telephone dialing system or an artificial or prerecorded voice on

15   his cellular telephone pursuant to 47 U.S.C. § 227(b)(1)(A).
16
        18. On or about May 23, 2018, Plaintiff spoke with a representative of
17

18   Defendant’s company at phone number (210) 346-2817, and told Defendant to stop
19
     calling his cellular telephone.
20

21
        19. During the May 23, 2018 conversation, Plaintiff gave Defendant

22   respresentative (“Maddy”) his full name, birthdate, and email address in order to
23
     assist Defendant representative in identifying his and accessing his accounts before
24

25   asking Defendant to stop calling his cellular telephone.
26

27

28
                                  COMPLAINT AND JURY DEMAND
                                              -4
               Case 1:19-cv-00228-LY Document 1 Filed 03/08/19 Page 5 of 8



 1      20. Plaintiff revoked any consent, explicit, implied, or otherwise, to call his
 2
     cellular telephone and/or to receive Defendant’s calls using an automatic telephone
 3

 4   dialing system in his conversation with Defendant’s representative on May 23, 2018.
 5
        21. Despite Plaintiff’s request to cease, Defendant continued to place calls to
 6

 7
     Plaintiff’s cellular phone after May 23, 2018.

 8      22. Despite Plaintiff’s request that Defendant cease placing automated collection
 9
     calls to Plaintiff via the use of an automatic telephone dialing system, Defendant
10

11   continued to place at least seventy-one (71) telephone calls via the use of an
12
     automatic telephone dialing system to Plaintiff’s cellular telephone.
13

14
        23. Defendant placed the great number of telephone calls to Plaintiff with the

15   sole intention of harassing Plaintiff in such a manner so as to cause Plaintiff to pay
16
     the alleged debt claimed by Defendant, even when Plaintiff admittedly had impaired
17

18   ability to pay. This telephonic harassment caused Plaintiff considerable anxiety and
19
     emotional distress.
20

21
                       FIRST CAUSE OF ACTION
          NEGLIGENT VIOLATIONS OF THE TELEPHONE CONSUMER
22               PROTECTION ACT - 47 U.S.C. §227(b)(3)(B)
23
        24. Plaintiff repeats and incorporates by reference into this cause of action the
24

25   allegations set forth above at Paragraphs 1-23.
26

27

28
                                 COMPLAINT AND JURY DEMAND
                                             -5
                Case 1:19-cv-00228-LY Document 1 Filed 03/08/19 Page 6 of 8



 1      25. The foregoing acts and omissions of Defendant constitute numerous and
 2
     multiple negligent violations of the TCPA, including but not limited to each and
 3

 4   every one of the above cited provisions of 47 U.S.C. § 227 et seq.
 5
        26. As a result of Defendant’s negligent violations of 47 U.S.C. §227 et seq.,
 6

 7
     Plaintiff is entitled to an award of $500.00 in statutory damages, for each and every

 8   violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
 9
        27. Plaintiff is also entitled to injunctive relief prohibiting such conduct in the
10

11   future.
12
        WHEREFORE, Plaintiff, ERNEST MARTINEZ, respectfully requests
13

14
     judgment be entered against Defendant, KOHL’S CORPORATION, as follows:

15         a.     Awarding Plaintiff statutory damages of five hundred dollars ($500.00)
16
     multiplied by the number of negligent violations of the TCPA alleged herein, to wit:
17

18   sevent-one (71) for a total of thirty-five thousand five hundred dollars ($35,500.00);
19
           b.     Awarding Plaintiff actual damages and compensatory damages
20

21
     according to proof at time of trial;

22         c.     Granting Plaintiff such other and further relief as may be just and
23
     proper.
24

25                    SECOND CAUSE OF ACTION
         KNOWING AND/OR WILLFUL VIOLATIONS OF THE TELEPHONE
26
                    CONSUMER PROTECTION ACT
27                       47 U.S.C. § 227(b)(3)(C)
28
                                  COMPLAINT AND JURY DEMAND
                                              -6
                Case 1:19-cv-00228-LY Document 1 Filed 03/08/19 Page 7 of 8



 1      28. Plaintiff repeats and incorporates by reference into this cause of action the
 2
     allegations set forth above at Paragraphs 1-23.
 3

 4      29. The above listed acts and omissions of Defendant constitute numerous and
 5
     multiple knowing and/or willful violations of the TCPA, including but not limited
 6

 7
     to each and every one of the above cited provisions of 47 U.S.C. § 227 et seq.

 8      30. As a result of Defendant’s knowing and/or willful violations of 47 U.S.C. §
 9
     227 et seq., Plaintiff is entitled an award of one thousand five hundred dollars
10

11   ($1,500.00) in statutory damages for each and every violation, pursuant to 47 U.S.C.
12
     § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
13

14
        31. Plaintiff is also entitled to injunctive relief prohibiting such conduct in the

15   future.
16
        WHEREFORE, Plaintiff, ERNEST MARTINEZ, respectfully requests
17

18   judgment be entered against Defendant, KOHL’S CORPORATION, as follows:
19
           a.     Awarding Plaintiff statutory damages statutory damages of one
20

21
     thousand five hundred dollars ($1,500.00) multiplied by the number of knowing

22   and/or willful violations of TCPA alleged herein, to wit: seventy-one (71) for a total
23
     of two hundred thirty-five thousand five hundred dollars ($106,500.00);
24

25         b.     Awarding Plaintiff actual damages and compensatory damages
26
     according to proof at time of trial;
27

28
           c.     Granting Plaintiff such other and further relief as may be just and
                                  COMPLAINT AND JURY DEMAND
                                              -7
               Case 1:19-cv-00228-LY Document 1 Filed 03/08/19 Page 8 of 8



 1   proper.
 2
                                    JURY TRIAL DEMAND
 3

 4      Plaintiff demands a jury trial on all issues so triable.
 5

 6
     Dated: January 7, 2019
 7
                                              RESPECTFULLY SUBMITTED,
 8

 9
                                           By: /s/Dorothy Butler Lawrence
10                                               Dorothy Butler Lawrence
11
                                                 28515 Ranch Road 12;
                                                 Dripping Springs, TX 78620
12                                               P: (512) 699-5632
13                                               F: (512) 369-3535
                                                 E: dorothy@dorothybutlerlawfirm.com
14
                                                 Attorney for Plaintiff, ERNEST
15                                               MARTINEZ
16

17

18

19

20

21

22

23

24

25

26

27

28
                                  COMPLAINT AND JURY DEMAND
                                              -8
